Opinion issued November 20, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00756-CV
                            ———————————
                           EMMA RUANO, Appellant
                                         V.
               JEREMIAH AKPE AND ARIT AKPE, Appellees


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1097369


                          MEMORANDUM OPINION

      Appellant Emma Ruano has neither established indigence, nor paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P. 20.1

(listing requirements for establishing indigence); TEX. R. APP. P. 37.3(b) (allowing

dismissal of appeal if no clerk’s record filed due to appellant’s fault). After being
notified that this appeal was subject to dismissal, appellant did not respond. See TEX.

R. APP. P. 42.3(b) (allowing involuntary dismissal).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.




                                          2